Citation Nr: 0017962	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  95-23 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include chloracne, claimed as secondary to Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).

A review of the record reveals that the RO denied service 
connection for a skin condition on a direct basis (without 
consideration of 38 C.F.R. § 3.311a, then in effect) in a 
rating decision in November 1987.  The veteran did not appeal 
this decision.  In a November 1993 statement, the veteran 
asserted that an Agent Orange examination conducted in August 
1993 should be construed as new and material evidence to 
reopen the claim.  Significantly, however, the November 1987 
rating decision did not consider entitlement to the benefit 
sought on the basis of exposure to Agent Orange in service, 
and since that determination, the provisions of 38 C.F.R. 
§ 3.311a have been invalidated by a U.S. District Court in 
Nehmer v. U.S. Veterans Administration, 712 F.Supp. 1404 
(N.D. Cal. 1989).  The VA subsequently created a new 
presumption of service connection, for claims based on Agent 
Orange exposure, under authority of 38 U.S.C. 1116, at 38 
C.F.R. § 3.309(e) (effective September 25, 1985).  Where 
there exists a new basis of entitlement to a benefit, there 
exists a separate, distinct claim, and not a reopened claim.  
Spencer v. Brown, 17 F.3d 368 (Fed.Cir. 1994).  As such, the 
Board will consider the claim for service connection for a 
skin disorder due to exposure to Agent Orange, de novo, 
without regard to finality of the prior RO denial in November 
1987.

This case was previously before the Board and was remanded to 
the RO in February 1997.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is competent to establish he was exposed to 
Agent Orange while serving in Vietnam from November 1968 to 
September 1969.  

3.  There is no medical evidence that the veteran was treated 
for chloracne during service, that chloracne was manifest to 
a degree of 10 percent or more within one year of the last 
date he served in Vietnam, or that chloracne is currently 
demonstrated.  

4.  A chronic skin disorder etiologically related to the 
veteran's service, to include Agent Orange exposure, has not 
been demonstrated.


CONCLUSION OF LAW

A chronic skin disorder, to include chloracne, was not 
incurred in or aggravated by active service, to include 
exposure to Agent Orange, nor may any current skin disorder 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's DD Form 214 reflects that he served in Vietnam 
from November 1968 to September 1969, and received the 
Vietnam Service Medal and the Vietnam Campaign Medal.  

Service medical records show that the veteran was seen in 
June 1969 for a complaint of rash on the arms and legs.  
Miliaria, infected, was reported.  Clinical evaluation in 
September 1969 found the skin to be warm and dry.  In 
completing the report of medical history, associated with his 
June 1970 separation examination, the veteran denied any 
history of skin disease.  Clinical evaluation of the skin at 
that time was normal.  

On VA dermatological examination in July 1987, the veteran 
complained of recurrent pretibial blistering lesions dating 
to Vietnam.  Examination revealed follicular papules and a 
few pustules on the buttocks and legs.  There were also white 
patches over the pretibial area.  The impressions were 
folliculitis, asymptomatic and pretibial eruption.  The 
examiner indicated that both conditions were asymptomatic.  

On VA examination in November 1993, the veteran complained of 
painful skin lesions with discharge of pus.  He reported that 
he began developing skin lesions in 1968 in Vietnam.  He 
stated that he had multiple exposures in Vietnam to areas 
that had recently been sprayed, and that he was sprayed on 
directly on occasions.  Clinical evaluation of the skin 
revealed multiple acne type lesions on the arms, thighs, legs 
and buttocks.  Some of these lesions were pustular and some 
lesions on the legs bled when the veteran scratched.  There 
were pigmentary changes which had developed in recent years.  
The pertinent diagnosis was chloracne secondary to Agent 
Orange.  

In a January 1994 statement, C.S. reported that she had met 
the veteran in 1978 and that he was very embarrassed to go 
swimming or wear shorts due to the unusual amount of acne 
pimples on his legs, buttocks and groin area.  She indicated 
that when she asked the veteran about it he only replied that 
he was in Vietnam.  She stated that when she saw the veteran 
again in 1986 his skin condition had gotten worse.  


A VA outpatient treatment record dated in April 1994 shows 
that veteran was seen for evaluation of the skin and reported 
that it was related to Agent Orange.  Following clinical 
evaluation, the impression was chronic folliculitis with 
prominent excoriation probable Schamberg's pigmented purpura 
legs.  

In November 1995, the veteran testified that his current skin 
disorder symptoms - rash, sores and bleeding - were the same 
type he had when he was treated for a skin condition in June 
1969 while in Vietnam.  He indicated that a diagnosis was not 
made at that time.  He reported he was first diagnosed with 
chloracne in 1993 or 1994.  He felt that it was the same 
condition he had in service.  The veteran's spouse testified 
that she first met the veteran in 1978 and that his skin 
condition had gotten progressively worse over time.  In 
conjunction with his testimony, the veteran submitted an 
undated statement from his mother wherein she stated that he 
left for Vietnam without rashes, sores or acne and returned 
with rashes and running sores on his back, arms, legs and 
face.  She maintained that this problem was related to the 
"Agent Orange" spraying.  

The veteran was afforded a VA skin examination in June 1998.  
The examiner noted that a review of the veteran's medical 
records indicated that the veteran was seen and treated in 
June 1969 for miliaria on his arms and legs.  In reciting his 
medical history, the veteran stated that the rash he had in 
1969 was different from the rash he has today.  He stated 
that he develops tiny red marks on his arms and legs which 
become large and red and heal with a purple scar.  He felt 
that some of these were ongoing for approximately five years.  
He needed to take Vicodin to control the pain.  During 
physical examination, the veteran was anxious and reluctant 
to have his skin examined.  He did not allow the examiner to 
touch his skin.  The examiner identified numerous red papules 
and plaques over the veteran's arms and legs, some of which 
were nodular.  The veteran refused to allow a culture to be 
taken.  The diagnosis was bacterial furunculosis.  The 
examiner stated that the rash the veteran currently has is 
unrelated to the rash found in 1969.  


Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is not inherently 
implausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Furthermore, after reviewing the record, the Board 
is satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which might pertain to the issue 
on appeal.  No further assistance to the veteran is required 
to comply with the duty to assist him, as mandated by 38 
U.S.C.A. § 5107(a).

However, the establishment of a plausible claim does not 
dispose of the issue in this case.  The Board must review the 
claim on its merits and account for the evidence which it 
finds to be persuasive and unpersuasive and provide reasoned 
analysis for rejecting evidence submitted by or on behalf of 
the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that it is the Board's duty to determine the 
credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet.App. 190, 193 (1991).  While the Board may not ignore 
the opinion of a physician, it is certainly free to discount 
the credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet.App. 97 (1992).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996), 
citing Gilbert, at 54.  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  In addition, certain diseases 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

The veteran's primary contention is that he has chloracne as 
the result of exposure to Agent Orange in Vietnam.

Regulations pertaining to Agent Orange exposure, now expanded 
to include all herbicides used in Vietnam, provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era, and 
who has a disease listed at 38 C.F.R. § 3.309(e).  38 C.F.R. 
§ 3.307(a)(6)(iii).  The diseases listed at 38 C.F.R. 
§ 3.309(e) are those for which service connection may be 
presumed due to an association with exposure to herbicide 
agents.  The specified diseases are: Chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed.Reg. 
341-346 (1994).  See also 61 Fed.Reg. 57586-57589 (1996).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam during 
the requisite period.  Significantly, however, although a 
diagnosis of chloracne was provided on VA examination in 
November 1993, such disorder was not shown on the most recent 
VA examination, in June 1998.  Nevertheless, the Board finds 
that the veteran is competent to describe his experiences of 
being sprayed upon in service, and with resolution of doubt 
in the veteran's favor, he is presumed to have been exposed 
to an herbicide agent in Vietnam.  However, the evidence does 
not show that a listed skin disease became manifest to a 
degree of 10 percent or more within a year of the veteran's 
Vietnam service and, as noted above, there exists no current 
demonstration of a listed skin disease.  Accordingly, under 
the law, service connection is not warranted for a skin 
disorder on a presumptive basis.

Having determined that the veteran is not entitled to any 
presumption of service connection, the Board must next 
determine whether service connection is warranted on a 
nonpresumptive basis.  In this regard, the Board has 
carefully considered all of the medical evidence of record.  
It is significant to note that service medical records and 
records dated from service until 1993, are entirely negative 
for diagnosis of chloracne.  They reflect findings of other 
skin disorders, i.e., infected miliaria, folliculitis and 
pretibial eruption.  Not until November 1993, almost 24 years 
after service, did a physician report a diagnosis of 
chloracne secondary to Agent Orange.  In examining the 
probative weight of the 1993 VA examiner's opinion, the Board 
observes that the doctor did not provide any basis for such a 
diagnosis.  He reported an objective finding of "acne type 
lesions" but did not report any explanation for the 
diagnosis of same as chloracne, nor for any relationship 
between the lesions and exposure to herbicide agents in 
Vietnam.  It appears that the examiner based his diagnosis on 
the veteran's reported medical history instead of objective 
medical evidence of record.  In view of this, the probative 
value of the physician's statement is considerably 
diminished.  The Board notes that with the exception of this 
medical statement the medical evidence of record does not 
support a finding that the veteran has chloracne.  In this 
regard, the Board notes that chloracne was not diagnosed on 
the June 1998 VA skin examination.  The record contains no 
competent clinical evidence otherwise relating any current 
skin disorder to service.  As such, the Board concludes that 
the preponderance of the evidence is against service 
connection for a chronic skin disorder, to include chloracne, 
due to Agent Orange exposure in service.

The Board has carefully considered the contentions of the 
veteran, as well as statements in support of his claim made 
by his mother and C.S., and notes that as none of them have 
any professional medical expertise, their statements as to 
his symptoms and their cause must be confirmed by medical 
evidence and are not, by themselves, of probative value.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992) (holding that 
lay persons are not competent to offer medical opinions).

As a final matter, once again, the Board notes that it has 
also considered the doctrine of giving the benefit of the 
doubt to the veteran under 38 U.S.C.A. § 5107 and 38 C.F.R. § 
3.102, but does not find the evidence is of such approximate 
balance as to warrant its application, other than as outlined 
above.  The preponderance of the evidence is against the 
veteran's claim and service connection is denied.



ORDER

Entitlement to service connection for a chronic skin 
disorder, to include chloracne, secondary to Agent Orange 
exposure, is denied.  



		
	U.R. POWELL
	Member, Board of Veterans' Appeals



 

